Case: 10-31003 Document: 00511461480 Page: 1 Date Filed: 04/29/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 29, 2011
                                     No. 10-31003
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

LONNIE POYDRAS,

                                                   Plaintiff-Appellant

v.

MICHAEL J JEFFERSON,

                                                   Defendant-Appellee


                    Appeal from the United States District Court
                        for the Middle District of Louisiana
                              USDC No. 3:10-CV-324


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Lonnie Poydras, Louisiana prisoner # 42058, filed a 42 U.S.C. § 1983
complaint against the City of Baton Rouge, Baton Rouge City Police Officers
Christopher Wheat and Donald Johnson, and Assistant United States Attorney
(AUSA) Michael J. Jefferson, alleging that he was subjected to a false arrest and
malicious prosecution. The district court determined that AUSA Jefferson was
entitled to absolute immunity and dismissed the malicious prosecution claim



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-31003 Document: 00511461480 Page: 2 Date Filed: 04/29/2011

                                   No. 10-31003

against him as frivolous. The district court docket sheet reflects that claims
remain pending against the other defendants.
      Because the district court dismissed some but not all claims and
defendants, we must sua sponte examine whether we have jurisdiction to
consider the appeal. See Martin v. Halliburton, 618 F.3d 476, 481 (5th Cir.
2010). We have jurisdiction over appeals from (1) final orders pursuant to 28
U.S.C. § 1291; (2) orders that are deemed final due to a jurisprudential
exception, such as the collateral order doctrine; (3) interlocutory orders specified
in 28 U.S.C. § 1292(a); and (4) interlocutory orders that are properly certified for
appeal by the district court pursuant to Federal Rule of Civil Procedure 54(b) or
§ 1292(b). Dardar v. Lafourche Realty Co., 849 F.2d 955, 957 (5th Cir. 1988);
Save the Bay, Inc. v. U.S. Army, 639 F.2d 1100, 1102 & n.3 (5th Cir. 1981).
Because the order from which Poydras appeals does not fall within any of these
categories, we lack jurisdiction to consider the appeal, and the appeal is
DISMISSED. Poydras’s motion for leave to proceed in forma pauperis on appeal
is DENIED.




                                         2